DETAILED ACTION
	This Office action is in response to the amendment and AFCP 2.0 request filed 20 August 2021.  By this amendment, claim 1 is amended; claim 17 is cancelled; claims 21-22 are new.  Claims 1-16 and 18-22 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Meza on 7 September 2021.

The application has been amended as follows: 
Claim 1: replace “or” with --and-- in line 10.
Claim 21: replace “or” with --and-- in line 10.
Claim 22: replace “or” with --and-- in line 10.
Claim 22: insert --layer-- between “isolation” and “is” in line 17.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, removing the sacrificial structure without removing the first isolation layer and without removing the further isolation layer; wherein the first isolation layer and the further isolation layer remain in a final version of the pressure sensitive transistor.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-16 and 18-20 depend from independent claim 1.
Claim 21 includes all the limitations of allowable dependent claim 19 and base claim 1, and is thus allowable for the reasons set forth in the Final Rejection mailed 22 July 2021.  
Claim 22 includes all the limitations of allowable dependent claim 20 and base claim 1, and is thus allowable for the reasons set forth in the Final Rejection mailed 22 July 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 8:30am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
8 September 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813